             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

GARY LEON WEBSTER
ADC #114018                                               PLAINTIFF

v.                     No. 3:18-cv-248-DPM-JTK

MARTY BOYD, Sheriff, Craighead
County; BECKER, Deputy, Craighead
County Detention Center; and GIBSON,
Deputy, Craighead County Detention Center             DEFENDANTS

                                ORDER
       Unopposed partial recommendation, NQ 22, adopted.        FED.   R.
CIV.   P. 72(b) (1983 addition to advisory committee notes). Webster's
claims against Boyd and the unnamed medical administrator are
dismissed without prejudice.
       So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
